Citation Nr: 1037591	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy scar (claimed as an abdominal injury).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from September 7, 1976, 
to October 18, 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the claims on appeal.  Jurisdiction of 
the appellant's case is currently with the VA RO in Nashville, 
Tennessee.

In June 2007, the appellant testified during a personal hearing 
at the RO in Nashville.  A transcript of the hearing is of 
record.

In his September 2006 substantive appeal, the appellant requested 
to testify during a hearing before a Veterans Law Judge but, in a 
December 2007 signed statement, he withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In written and oral statements in support of his claims, the 
appellant states that, in September 1976, he fell over a wall 
during a basic training activity and sustained an abdominal 
injury that aggravated his abdominal scar.  He testified that he 
was treated for the disorder at Walsen Army Hospital, removed 
from training, and placed on a restricted profile, but continued 
to have abdominal problems after discharge.  The appellant 
further indicated that his kidney problems, including pain and 
painful urination, started at that time.  He stated that he had a 
bladder infection prior to entering service, but not kidney 
problems, and that those kidney problems continued after service.  

The appellant also maintains that he developed depression and 
anxiety related to his embarrassment at his early medical 
discharge (due to the painful appendectomy scar) that led to his 
attempted suicide in 1977 and subsequent psychiatric disorders .  
Bipolar and schizoaffective disorders are noted in 2003 private 
medical records.  He indicated that he currently took medication 
for depression prescribed by VA. 

Service medical records reflect that, on a report of medical 
history completed on July 16, 1976, when he was examined for 
enlistment, the appellant checked yes to having stomach trouble.  
The examiner noted that the appellant underwent an appendectomy 
in June 1976 and had stomach trouble prior to it, but it was not 
considered disqualifying.  When examined at that time, the 
appellant was noted to have a four month old post-appendectomy 
scar on his right lower abdomen that was described as healed and 
asymptomatic.  Neither a kidney or psychiatric disorder was 
noted, and the appellant was found qualified for enlistment.  

The appellant entered active service on September 7, 1976.  
September 14, 1976,  and September 15, 1976, clinical entries 
indicate that he had a kidney problem and had the problem before 
service.  On September 20, 1976, he complained of pain in his 
side.  A September 21, 1976, clinical note shows that the 
appellant said he needed a profile and, on September 24, 1976, he 
was referred for a surgical evaluation due to complaints of 
appendectomy scar pain.  

According to the surgical consultation report, the appellant had 
a history of an appendectomy in May 1976 and had scar pain.  The 
examiner recommended a Medical Board evaluation (MEB).  The MEB 
examination shows that the appellant reported having an 
appendectomy in May 1976 and that, since entering active duty, 
experienced increased pain in his scar that prevented him from 
adequately performing his duties.  A tender right lower quadrant 
scar was noted.  The final diagnosis was painful scar of the 
abdomen due to appendectomy performed in May 1976 that existed 
prior to service and was not aggravated by active duty.  The 
appellant was discharged on October 18, 1976. 

The Board finds that efforts should be made to obtain any medical 
records regarding the appellant's treatment at Walsen Army 
Hospital, including a direct request to that medical facility.

Post service, private and VA medical evidence shows that the 
appellant was treated for complaints of abdominal pain variously 
diagnosed as gastritis in August 1984; abdominal pain of 
undetermined etiology and irritable bowel syndrome in separate 
September 1984 hospitalizations; left lower quadrant pain in 
November 1988; and a history of intermittent abdominal pain of 
uncertain etiology in January 1993.  

A September 2007 VA emergency room record shows that the 
appellant complained of a three month history of intermittent 
right lower quadrant pain and related a history of injury in 
service to that area.  An October 2007 VA gastrointestinal 
consultation record notes complaints of right lower quadrant pain 
for the past year and left lower quadrant pain with a history of 
appendectomy when he was 17 years old.  The gastroenterologist 
suspected that the appellant's pain was secondary to adhesions or 
incision pain.  A December 2007 record shows the appellant's 
complaints of right lower quadrant pain and occasional left upper 
quadrant pain with a history of an appendectomy in the 1970s and 
a history of trauma to the right lower quadrant a long time ago.  
The examiner speculated that the appellant's pain appeared to be 
originating from his abdominal wall.

A Veteran is presumed to be in sound condition when examined and 
accepted into service except for defects or disorders noted at 
that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing 
injury or disease is considered to have been aggravated by active 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).  Here, 
the Board finds that a medical opinion is required as to whether 
the appellant's appendectomy scar was aggravated by service. 

As to his claimed kidney disorder, private medical records dated 
in August 1966, when the appellant was 7 years old, indicate that 
he was hospitalized for treatment of bronchitis at which time 
results of a urine analysis included rare red blood cells.  
Similar findings were reported when he was privately hospitalized 
in March 1976 for treatment of gastroenteritis.  Microscopic 
hematuria was noted in private hospital records dated from August 
1984 to January 1985.  

A September 2007 VA emergency room record shows the appellant's 
complaints of right back, flank, and abdominal pain.  Results of 
a computed tomography performed recently only showed 
diverticulosis.  The examining nephrologist did not diagnose a 
kidney disorder.  

The Board finds the appellant should be afforded a VA examination 
to determine if he has a currently diagnosed kidney disorder 
related to his active military service.

Any additional VA medical records should also be obtained, dated 
after December 2007.  

Because the appellant assertions that his claimed psychiatric 
disorder is related to his claimed abdominal injury in service, 
the Board will defer consideration of his claim for service 
connection for an acquired psychiatric disorder until the 
evidentiary development requested below has been completed and 
the case returned to the Board.  Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are 
inextricably intertwined when a decision on one issue would have 
a significant impact on a veteran's claim for another issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and any other appropriate service 
department facility, including a specific 
request to Walsen Army Hospital, and 
request all records regarding the 
appellant's treatment from September 1976 
to October 1976.  If any records are 
unavailable, a memorandum detailing the 
efforts to obtain the records should be 
placed in the claims file.

2.  Obtain all medical records regarding 
the appellant's treatment at the VA 
medical center in Memphis, Tennessee, for 
the period from December 2007 to the 
present, and any additional VA or non-VA 
medical records identified by him.

3.  Thereafter, schedule the appellant for 
a VA examination for his appendectomy scar 
and claimed abdominal disabilities.  The 
examiner should review the claims file and 
that review should be noted in the report.  
A detailed rationale for any opinion 
expressed should be provided.  The 
examiner should provide the following 
opinions:

a)  Identify all disabilities of the 
appellant's abdomen including any 
residuals of an appendectomy scar. 

b)  Provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the appellant's right lower quadrant 
appendectomy scar, noted upon 
enlistment examination in July 1976, 
increased in severity during his 
service.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not 
sufficient to be considered 
aggravation in service.)

c)  If the appellant's appendectomy 
scar did worsen during service, 
provide an opinion as to whether any 
worsening was beyond the natural 
progression of the condition. 

d)  If the appellant has any abdominal 
disorder other than the appendectomy 
scar, provide an opinion as to whether 
it is it at least as likely as not (50 
percent probability or greater) that 
disability had its clinical onset 
during active service or is related to 
any in-service disease, event, or 
injury? 

4.  Thereafter, schedule the appellant for 
a VA examination for his claimed kidney 
disability.  The examiner should review 
the claims file and that review should be 
noted in the report.  A detailed rationale 
for any opinion expressed should be 
provided.  The examiner should provide the 
following opinions:

a)  Identify all disabilities of the 
appellant's kidneys. 

b)  Review the August 1966, private 
hospital records (when results of 
urine analysis noted rare blood cells) 
and provide an opinion as to whether 
there is clear and unmistakable 
evidence that the appellant had a 
kidney disorder prior to entering 
service in September 1976.

c)  If any kidney disorder existed 
prior to service did worsen during 
service, provide an opinion as to 
whether any worsening was beyond the 
natural progression of the condition. 

d)  If the appellant has a currently 
diagnosed kidney disorder, including 
micro hematuria, or another disorder, 
is it at least as likely as not (50 
percent probability or greater) that 
disability had its clinical onset 
during active service or is related to 
an in-service disease, event, or 
injury? 

5.  Then, readjudicate the claims.  If the 
claims remain denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


